Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are amended or cancelled are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Victor Lin, Patent Agent, on June 29, 2022. 

Listing of Claims:
6.	(Currently Amended) A system for real-time in-line monitoring of industrial manufacturing processes, the system comprising:
	at least one industrial manufacturing machine having one or more active machining zones and a controller;
	one or more sensors located within the one or more active machining zones of the at least one industrial manufacturing machine; and
	at least one data acquisition system, including:
		a sensor interface configured to connect to the one or more sensors located within the one or more active machining zones;
		a module processor coupled to the sensor interface and configured to receive measurement values from the one or more sensors connected to the sensor interface, the measurement values indicating physical properties of workpieces processed in the one or more active machining zones;
		a cloud interface coupled to the module processor, the cloud interface being configured to connect to cloud-based resources; and
		a machine interface coupled to the module processor, the machine interface being configured to connect to the controller of the at least one industrial manufacturing machine,
		wherein the module processor is configured to transmit the received measurement values from the one or more sensors to the cloud-based resources via the cloud interface and to transmit manufacturing control signals to the controller of the at least one industrial manufacturing machine via the machine interface, the manufacturing control signals being based on parameters received from cloud-based resources via the cloud interface;
	the controller being connected to the machine interface of the data acquisition system, and the one or more sensors being connected to the sensor interface of the data acquisition system,
	wherein the controller is configured to control the operation of the at least one industrial manufacturing machine based on the manufacturing control signals received from the data acquisition system, 
	wherein the module processor is configured to receive a trigger signal from the controller of the industrial manufacturing machine via the machine interface, the trigger signal indicating a critical point in time in the measurement values from the one or more sensors, and
	wherein at least one of the one or more sensors is a dielectric or ultrasonic sensor.

9.	(Currently Amended) The system according to claim 8, wherein a first one of the at least two data acquisition  systems is configured to transfer configuration data for the controller of the industrial manufacturing machine to a second one of the at least two data acquisition  systems via the common databus.

12. 	(Currently Amended) A method for real-time in-line monitoring of industrial manufacturing processes, the method comprising:
	placing one or more sensors within an active machining zone of an industrial manufacturing machine;
	transmitting measurement values from the one or more sensors to a data acquisition system, the measurement values indicating physical properties of workpieces processed in the active machining zone of the industrial manufacturing machine;
	transmitting, by the data acquisition system, the received measurement values from the one or more sensors to cloud-based resources via a cloud interface of the data acquisition  system;
	receiving parameters from the cloud-based resources via the cloud interface at the data acquisition system; and
	transmitting manufacturing control signals to a controller of the industrial manufacturing machine, the manufacturing control signals being based on the parameters received from cloud-based resources or enterprise-based computing resources;
	wherein a module processor of the data acquisition system is configured to receive a trigger signal from the controller of the industrial manufacturing machine via a machine interface coupled to the module processor, the trigger signal indicating a critical point in time in the measurement values from the one or more sensors; and
	wherein at least one of the one or more sensors is a dielectric or ultrasonic sensor.

15.	(Cancelled)

16.	(Cancelled)


Examiner's Statement of Reasons for Allowance

As per the amendment on 5/4/2022, applicant has amended the independent claims over the prior art of Clark to include language that the module processor is configured to receive a trigger signal from the controller of the industrial manufacturing machine via the machine interface, the trigger signal indicating a critical point in time in the measurement values from the one or more sensors. The language incorporated the elements of previously objected to claim 4, which is now cancelled, into the independent claims.  Examiner contacted attorney for applicant and  suggested adding language to independent claims 6 and 12 and amending claim 9 to avoid a possible antecedent basis rejection.  These suggestions were approved the applicant and are shown above in the Examiner’s Amendment. Applicant’s arguments filed on 5/4/2022 are fully considered and are persuasive. The rejections of independent claims 1, 6 and 12 and subsequent dependent claims are withdrawn.  No other prior art could be found that teaches the elements of the independent claims. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116